         Case 2:20-cv-00237-JJV Document 18 Filed 02/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

RYAN DEARDORFF,                               *
Reg. #46863-044,                              *
                                              *
                     Petitioner,              *
v.                                            *           No. 2:20-cv-00237-JJV
                                              *
DEWAYNE HENDRIX, Warden,                      *
Forrest City Low Federal Correctional         *
Institution,                                  *
                                              *
                     Respondent.

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       DATED this 3rd day of February 2021.



                                              ____________________________________
                                              JOE J. VOLPE
                                              UNITED STATES MAGISTRATE JUDGE
